In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-301 CR

____________________


VENICE ANTHONY PATTERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-050271-R




MEMORANDUM OPINION
	Venice  Anthony  Patterson  was  convicted  and  sentenced  on  an  indictment  for
possession of marijuana.  Patterson filed a notice of appeal on June 5, 2007.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The certification, which is personally signed by the appellant, also certified that
appellant waived his right to appeal.  The trial court's certification has been provided to the
Court of Appeals by the district clerk.
	On June 11, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	


  
								STEVE McKEITHEN
								        Chief Justice
 

Opinion Delivered September 12, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.